Matter of Delgado (2022 NY Slip Op 04083)





Matter of Delgado


2022 NY Slip Op 04083


Decided on June 23, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 23, 2022

PM-115-22
[*1]In the Matter of Karina Nicole Delgado, an Attorney. (Attorney Registration No. 5806971.)

Calendar Date:June 21, 2022

Before:Garry, P.J., Clark, Aarons, Reynolds Fitzgerald and Ceresia, JJ.

Karina Nicole Delgado, Orlando, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Karina Nicole Delgado was admitted to practice by this Court in 2020 and last listed a business address in Newark, New Jersey with the Office of Court Administration. Delgado now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Delgado's application.
Upon reading Delgado's affidavit sworn to May 10, 2022 and filed May 18, 2022, and upon reading the June 15, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Delgado is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Clark, Aarons, Reynolds Fitzgerald and Ceresia, JJ., concur.
ORDERED that Karina Nicole Delgado's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Karina Nicole Delgado's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Karina Nicole Delgado is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Delgado is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Karina Nicole Delgado shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.